Citation Nr: 1454172	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran, who died in September 2010, served on active duty from June 1969 to June 1972, to include service in the Republic of Vietnam (Vietnam).  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that proper notice is provided and that there is a complete record upon which to decide the appellant's claim.

The Veteran's September 2010 death certificate listed the immediate cause of his death as esophageal cancer.  The appellant has contested that the Veteran's death due to esophageal cancer is related to his exposure to the herbicide Agent Orange during his service in Vietnam.  See notice of disagreement received March 26, 2012.  In addition, the appellant essentially contends the Veteran's service connected disabilities may have lent assistance to the production of the Veteran's death.  See VA Form 9 dated August 10, 2012.  

The Veteran served in Vietnam and is therefore presumed to have exposed to herbicidal agents.  Given this along with the appellant's assertions and the Veteran's service-connected disabilities, a VA medical opinion to address the etiology of the Veteran's cause of death is needed.  See 38 U.S.C.A. § 5103A(a).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner to obtain a medical opinion addressing the etiology of the cause of the Veterans' death.  After reviewing the claims file and noting that such review occurred, the examiner should comment on the following:

(a) Whether it is at least as likely as not that the Veteran's esophageal cancer is related to the Veteran's period of active military service, to include in-service herbicide exposure.

(b) Whether it is at least as likely as not that any service-connected disability (posttraumatic stress disorder, diabetes mellitus, bilateral upper and lower extremity diabetic polyneuropathy) either singly or jointly caused the Veteran's death; contributed substantially or materially to cause death. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2.  After ensuring that the requested development is completed and reasonably ensuring that all identified and obtainable relevant treatment records have been associated with the claims file, readjudicate the appeal.  If any benefit sought is not granted, provide the appellant and her representative, if any, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



